     Case 2:05-cr-00554-TLN-EFB Document 304 Filed 05/20/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 2:05-cr-00554-TLN
12                      Plaintiff,
13           v.                                        ORDER SEALING DOCUMENTS
14    HARVEY LEE SEWELL, JR.,
15                      Defendant.
16

17          Upon application of the Defendant Harvey Lee Sewell, Jr., through counsel, and good

18   cause being show as set forth in Defendant’s notice of request to seal and request to seal. (ECF

19   No. 302.)

20          IT IS HEREBY ORDERED that Exhibits 7 and 8 to defendant’s May 13, 2020 Motion to

21   Reduce Sentence shall be SEALED until ordered unsealed by the Court.

22          IT IS SO ORDERED.
23
     DATED: May 19, 2020
24

25

26                                                          Troy L. Nunley
                                                            United States District Judge
27

28

                                                      1
